Exhibit 10(e)(9)

 

NINTH AMENDMENT
TO THE
ICF KAISER INTERNATIONAL, INC.
SECTION 401(k) PLAN

 

WHEREAS, the ICF Kaiser International, Inc. Section 401(k) Plan (hereinafter
referred to as the “Plan”), was established effective March 1, 1989;

 

WHEREAS, the Plan was most recently restated effective January 1, 1996, by ICF
Kaiser International, Inc. (currently known as Kaiser Group International, Inc.
and hereinafter referred to as the “Company”);

 

WHEREAS, the restated Plan was amended subsequently on eight occasions;

 

WHEREAS, the Company also maintains the ICF Kaiser International, Inc.
Retirement Plan (“Retirement Plan”), which is a profit-sharing plan qualified
under section 401(a) of the Internal Revenue Code;

 

WHEREAS, the Company has retained the authority to amend and merge the Plan
pursuant to Sections 10.2 and 10.3 of the Plan; and

 

WHEREAS, the Company desires to (i) merge the Retirement Plan into the Plan,
effective June 30, 2003, (ii) amend the Plan to provide the profit-sharing
contribution previously provided under the Retirement Plan, (iii) simplify the
forms of benefit payment available under the Plan, (iv) facilitate the
distribution of small account balances, (v) increase the percentage of
compensation that participants may elect to defer into the Plan, and (vi) make
miscellaneous changes required by the Internal Revenue Code or applicable
regulations;

 

NOW, THEREFORE, effective as of the dates stated below, the Plan is hereby
amended as follows:

 

1.               Effective June 30, 2003, the second sentence of Section 1.1 is
amended to read as follows:

 

“The balance to the credit of a Participant under this Plan originates from
Salary Deferrals, Employer matching contributions, rollover contributions,
Employer profit-sharing contributions, and his or her Retirement Plan Account
(if any), and income (or losses) attributable thereto.”

 

2.               Effective January 1, 2003, Section 1.7 is amended to replace
the reference to “ICF Kaiser International, Inc.” with a reference to “Kaiser
Group International, Inc.”

 

3.               Effective January 1, 2001, Section 1.9 is amended to add the
clause, “, as well as qualified transportation fringe benefits excluded from
gross income by reason of Code section 132(f)(4),” after the clause, “and this
Plan,” in the fourth sentence.

 

4.               Effective June 30, 2003, Section 1.29 (as numbered in the
restated Plan document) is amended to read as follows:

 

“‘Participant’ shall mean any Employee or former Employee with an Account in the
Plan, including any Employee or former Employee who had an account in the ICF
Kaiser International, Inc. Retirement Plan that was transferred to this Plan.”

 

5.               Effective June 30, 2003, Section 3.1 is amended to read as
follows:

 

“(a)                            Vesting of Salary Deferrals and Employer
Matching Contributions

 

Except as provided in Section 5.3 or 3.1(b),  a Participant’s Account shall be
fully Vested at all times.

 

(b)                                 Vesting of Employer Profit-Sharing
Contributions.

 

(i)                                     Vesting schedule.  Employer
profit-sharing contributions, and earnings thereon, of any Employee eligible to
participate in the ICF Kaiser International, Inc. Retirement Plan on June 30,
2003, prior to its merger into this Plan, shall be fully Vested at all times.

 

1

--------------------------------------------------------------------------------


 

Employer profit-sharing contributions, and earnings thereon, of any other
Employee shall vest in accordance with the following schedule, except to the
extent the schedule in Section 5.3(b) applies:

 

Period of Service

 

Percentage

 

 

 

 

 

less than 3 years

 

0

%

3 years

 

20

%

4 years

 

40

%

5 years

 

60

%

6 years

 

80

%

7 years

 

100

%

 

This vesting schedule shall apply to the vesting of the non-Vested portion of
any Retirement Plan Account, as described in Section B.3.

 

Notwithstanding the schedule described above, a Participant shall be fully
Vested in Employer profit-sharing contributions, and earnings thereon, on his
date of death, Normal Retirement Date, or the date he becomes disabled, provided
he is an Employee on such date.  A Participant is disabled if he incurs a
disability that qualifies him for disability under Title II of Title XVI of the
federal Social Security Act.  A Participant shall be deemed disabled on the date
he is entitled to such disability benefits, as determined by the Social Security
Administration.

 

(ii)                                  Reemployment.  If an Employee terminates
employment and is subsequently rehired by the Employer, his Period of Service
and Account will be restored in accordance with the following provisions:

 

(1)                                  Reemployment prior to One-Year Break In
Service.  If a former Employee has a Reemployment Commencement Date prior to the
occurrence of a One-Year Break in Service, his pre-Break Period of Service shall
be restored immediately upon reemployment.

 

(2)                                  Reemployment after One-Year Break in
Service.  If a former Employee has a Reemployment Commencement Date after
incurring a One-Year Break in Service, his pre-Break Period of Service shall be
restored immediately upon his reemployment unless his consecutive One-Year
Breaks in Service equals or exceeds five, in which case, his pre-Break Period of
Service shall not be restored.

 

(3)                                  Restoration of forfeited Account balance.
If a former Employee has a Reemployment Commencement Date before incurring five
consecutive One-Year Breaks in Service and all or a portion of his non-Vested
Account was forfeited because of a distribution of all or a portion of the
Vested portion of such Account, the amount previously forfeited shall not be
restored unless he repays the full amount previously distributed from such
Account prior to the last day of the Plan Year in which the fifth anniversary of
his date of reemployment occurs.  If repayment is made in accordance with the
preceding sentence, the amount previously forfeited will be restored without
adjustment for any gains or losses of the Trust.

 

(iii)                               Amendment of vesting schedule.  If the
Plan’s vesting schedule is amended or the Plan is amended in any way that
directly or indirectly affects the computation of a Participant’s vesting
percentage, each Participant who is credited with at least a three year Period
of Service (without regard to any periods of service disregarded pursuant to
Code section 411(a)(4)) may elect, within sixty days after the latest of the
amendment adoption date, the amendment effective date, or the date the
Participant is given written notice of the amendment by the Plan Administrator,
to have his vesting percentage determined under

 

2

--------------------------------------------------------------------------------


 

the pre-amendment vesting program.  No amendment to the Plan may have the effect
of decreasing a Participant’s vesting percentage determined without regard to
such amendment as of the later of the date the amendment is adopted or the date
such amendment becomes effective.  In the event that a Participant who is
eligible to make an election under this Section fails to make such an election,
the Participant shall be deemed to have made such an election to have his
vesting percentage determined under the pre-amendment vesting program if his
Vested interest under the pre-amendment vesting program would be greater than
under the post-amendment vesting program immediately after the effective date of
such amendment.

 

(iv)                              Definitions.  For purposes of this Section
3.1(b), the following definitions shall apply:

 

(1)                                  “Employment Commencement Date” shall mean
the first day on which an Employee is credited with an Hour of Service.

 

(2)                                  “Hour of Service” shall mean each hour for
which an Employee is paid or entitled to payment for the performance of duties
for the Employer in accordance with ERISA Reg. § 2530-200(b)-2(b) and (c).

 

(3)                                  “One-Year Break in Service” shall mean a
Period of Severance of at least 12-consecutive months.  In the case of an
individual who is absent from work for maternity or paternity reasons, the
12-consecutive month period beginning on the first anniversary of the first date
of such absence shall not constitute a One-Year Break in Service.  For purposes
of this paragraph, an absence from work for maternity or paternity reasons means
an absence by reason of the Employee’s pregnancy, birth of the Employee’s child,
placement of a child with the Employee in connection with the adoption of such
child, or any absence for the purpose of caring for such child for a period
immediately following such birth or placement.

 

(4)                                  “Period of Service” shall be calculated
using the elapsed time method of counting service in accordance with the
following rules:

 

(a)                                  Except as provided in the following
subsections of this definition, the Employee’s Period of Service shall include
all of the Employee’s periods of service with the Employer and any Member of a
Controlled Group.  A Period of Service begins on the Employee’s Employment or
Reemployment Commencement Date, and ends on the Employee’s next Severance from
Service Date.

 

(b)                                 The Employee’s Period of Service shall
include the following periods:

 

(1)                                  authorized leaves of absences, provided the
Employee returns to service at or prior to the expiration of the leave, or, if
not specified therein, within the period of time which accords with the
Employer’s policy with respect to permitted absences;

 

(2)                                  effective December 12, 1994, in accordance
with Code section 414(u), authorized leaves of absence during which the Employee
is serving in the armed forces of the United States, provided the Employee (A)
is entitled under applicable federal law to reemployment by the Employer upon
his discharge from active duty and (B) he returns to employment with the
Employer within the period required under the law pertaining to veterans’
reemployment rights.

 

(c)                                  The Employee’s Period of Service shall
include a Period of Severance if the Employee has a Reemployment Commencement
Date within 12 months of the earlier of:

 

3

--------------------------------------------------------------------------------


 

(1)                                  the date on which the Employee quits,
retires, or is discharged, or

 

(2)                                  the date on which the Employee was first
absent from service, if the Employee severs from service during the absence by
quitting, retiring, or being discharged.

 

(d)                                 All days included in the Employee’s Period
of Service shall be aggregated.

 

(5)                                  “Period of Severance” shall mean certain
periods of absence of an Employee.  A Period of Severance shall be calculated
using the elapsed time method of counting service in accordance with the
following rules:

 

(a)                                  A Period of Severance begins on an
Employee’s Severance from Service Date and ends on the Employee’s next
Reemployment Commencement Date.

 

(b)                                 Effective December 12, 1994, any Period of
Severance of an Employee who is absent from employment due to qualified military
service shall be determined taking into account Code section 414(u).

 

(6)                                  “Reemployment Commencement Date” means the
first date following a Severance from Service Date on which an Employee is
credited with an Hour of Service.

 

(7)                                  “Severance from Service Date” means the
earlier of the date on which an Employee quits, retires, is discharged, or dies,
or the first anniversary of the first date of a period in which an Employee
remains absent from service for any reason.  A transfer of service among Members
of a Controlled Group shall not result in a Severance from Service Date.”

 

6.               Effective June 30, 2003, Section 4.1 is amended to replace the
reference to “15%” with a reference to “50%.”

 

7.               Effective January 1, 2001, Section 4.4(b)(iii) is amended to
add a phrase at the end to read as follows:

 

“, including elective amounts that are not includible in the gross income of the
Participant by reason of Code section 132(f)(4).”

 

8.               Effective June 30, 2003, upon the merger of the ICF Kaiser
International, Inc. Retirement Plan into the Plan, Section 4.10 is amended to
read as follows:

 

“If a Participant terminates employment with the Employer and all Members of a
Controlled Group and receives a distribution of his Vested Account, any
non-Vested Account shall be forfeited immediately at the time of the
distribution.  If a Participant is 0% Vested in his Employer contributions at
the time of distribution, he shall be deemed to have received a distribution of
his Vested Employer contributions.  If a Participant does not receive a
distribution of his Vested Account upon termination of employment, the
non-Vested Account shall be forfeited as of the date on which he incurs five
consecutive One-Year Breaks in Service.



Forfeitures arising from Employer matching contributions shall be allocated to
all Participant Accounts in proportion to the amount of their Salary Deferrals
for the Plan Year in which the forfeiture occurs.  Forfeitures arising from
Employer profit-sharing contributions, as well as any forfeitures arising under
the ICF Kaiser International, Inc. Retirement Plan merged into this Plan as of
June 30, 2003, shall be applied first, if the Company elects, to the payment of
administrative expenses of the Plan and then to the reduction of Company
contributions, and shall not be applied to increase benefits to any
Participant.”

 

9.               Effective June 30, 2003, a new Section 4.11 is added to read as
follows:

 

4

--------------------------------------------------------------------------------


 

“4.11                               Employer Profit-Sharing Contributions

 

(a)                                  Amount of Employer Profit-Sharing
Contribution.  For each Plan Year, the Employer will contribute to the Trust for
each Participant who has satisfied the criteria described in the following
paragraph an amount that equals 4% of his Compensation for the Plan Year, plus
4% (but not a percentage greater than the OASDI Tax Rate) multiplied by the
amount of such Participant’s Compensation that exceeds the taxable wage base for
purposes of making Social Security contributions in effect at the beginning of
the Plan Year.  For purposes of this Section, “taxable wage base for purposes of
making Social Security contributions” does not refer to the wage base used for
purposes of Medicare taxes.

 

A Participant shall receive a contribution pursuant to this Section 4.11 only if
he (1) is employed by the Employer on the last day of the Plan Year and has
completed 1,000 Hours of Service during the Plan Year, or (2) terminates
employment during the Plan Year on or after his Early Retirement Date or Normal
Retirement Date or on account of a Total and Permanent Disability, or  (3) dies
during the Plan Year. A Participant who is on disability leave or on Authorized
Leave of Absence for any approved reason on the last day of the Plan Year shall
be treated as employed for purposes of determining the Participant’s eligibility
for the Employer profit-sharing contribution.

 

(b)                                 Form of Employer Contribution.  The
Employer’s profit-sharing contribution may be made in cash, Company Stock, or
other property reasonably acceptable to the Trustee.  The form in which the
Company’s contribution is to be made shall be determined by the Board in its
sole discretion, and there shall be no presumption in favor of a contribution in
the form of cash.

 

(c)                                  Accounting.  The profit-sharing
contribution for each Participant shall be credited to his Account.  When a
contribution is made in a form other than cash, until such contribution is
reduced to cash, a Participant’s Account shall contain an allocable share of
such contribution, provided that an allocation of Company Stock shall be in
whole shares, with the value of any fractional shares to be allocated in cash.

 

(d)                                 Timing of Contribution.  The Employer
profit-sharing contribution shall be paid to the Trust not later than the due
date for filing the Employer’s federal income tax return for that year,
including extensions of such date.

 

(e)                                  Definitions.  For purposes of this Section
4.11, the following definitions shall apply:

 

(i)                                     “Compensation” shall mean Compensation
as defined in Section 1.9, but shall include bonuses (including completion
bonuses).

 

(ii)                                  “OASDI Tax Rate” shall mean the rate of
tax applicable at the beginning of the Plan Year under section 3111(a) of the
Code which relates to the system of old-age, survivor and disability insurance
established under Title II of the Social Security Act and the Federal Insurance
Contributions Act.

 

(iii)                               “Total and Permanent Disability” means a
disability that qualifies a Participant for disability benefits under Title II
of Title XVI of the Federal Social Security Act.  A Participant shall be deemed
to incur a Total and Permanent Disability on the date that he is entitled to
such disability benefits, as determined by the Social Security Administration.”

 

10.         Effective as of the later of July 30, 2003, or the 90th day after
individuals have been furnished a summary that reflects the elimination from the
Plan of the optional form of benefit described in Section 8.3(d), Section 8.3(b)
is amended to delete, “and (d),” in the first sentence.

 

11.         Effective as of the later of July 30, 2003, or the 90th day after
individuals have been furnished a summary that reflects the elimination from the
Plan of the optional form of benefit described in Sections 8.3(d), (e), and (f),
Sections 8.3(d), (e), and (f) are deleted and subsequent subsections renumbered
accordingly.

 

5

--------------------------------------------------------------------------------


 

12.         Effective June 1, 2003, section 8.3(f)(7) is amended to replace
“$3,500” with “$5,000” and to delete the clause, “and has not exceeded $3,500 at
the time of any prior distribution,” from the first sentence.

 

13.         Effective as of the later of July 30, 2003, or the 90th day after
individuals have been furnished a summary that reflects the elimination from the
Plan of the optional form of benefit described in Sections 8.3(d), (e), and (f),
Section 8.5(e) is deleted.

 

14.         Effective June 30, 2003, Section 8.6 is amended to add, “Employer
profit-sharing contributions, his Retirement Plan Account,” after “and the
balance in his Account attributable to Employer matching contributions,
Rollovers,” in the first sentence.

 

15.         Effective June 1, 2003, Section 8.7 is amended to read as follows:

 

“Notwithstanding any other provision to the contrary, if the Vested Account of a
Participant does not exceed $5,000, the Participant’s Vested Account shall be
paid without the written consent of the Participant following his severance from
employment.  If the Vested Account balance is zero, the Participant will be
deemed to have received an immediate distribution of such Vested Account balance
and the non-Vested Account balance will be forfeited.”

 

16.         Effective January 1, 2003, a new Section 8.9 is added to read as
follows:

 

“8.9                                     Minimum Distribution Requirements

 

(a)                                  General Rules

 

(i)                                     Effective date.  The provisions of this
Section 8.9 will apply for purposes of determining required minimum
distributions for calendar years beginning with the 2003 calendar year.

 

(ii)                                  Precedence.  The requirements of this
Section 8.9 will take precedence over any inconsistent provisions of the Plan.

 

(iii)                               Requirements of Treasury regulations
incorporated.  All distributions required under this Section 8.9 will be
determined and made in accordance with the Treasury regulations under section
401(a)(9) of the Code.

 

(iv)                              TEFRA election 242(b)(2) elections. 
Notwithstanding the other provisions of this Section 8.9, distributions may be
made under a designation made before January 1, 1984, in accordance with section
242(b)(2) of the Tax Equity and Fiscal Responsibility Act (TEFRA) and the
provisions of the Pan that relate to section 242(b)(2) of TEFRA.

 

(b)                                 Time and Manner of Distribution

 

(i)             Required beginning date.  The Participant’s entire interest will
be distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

 

(ii)          Death of Participant before distributions begin.  Except as
provided in Section 8.9(d), if the Participant dies before distributions begin,
the Participant’s entire interest will be distributed, or begin to be
distributed, no later than as follows:

 

(1)                      If the Participant’s surviving spouse is the
Participant’s sole designated beneficiary, then distributions to the surviving
spouse will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died, or by December 31 of the calendar
year in which the Participant would have attained age 70½, if later.

 

(2)                      If the Participant’s surviving spouse is not the
Participant’s sole designated beneficiary, then distributions to the designated
beneficiary will begin by December 31 of the calendar year immediately following
the calendar year in which the Participant died.

 

6

--------------------------------------------------------------------------------


 

(3)                      If there is no designated beneficiary as of
September 30 of the year following the year of the Participant’s death, the
Participant’s entire interest will be distributed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(4)                      If the Participant’s surviving spouse is the
Participant’s sole designated beneficiary and the surviving spouse dies after
the Participant but before distributions to the surviving spouse begin, this
Section (b)(ii), other than section (b)(ii)(1), will apply as if the surviving
spouse were the Participant.

 

For purposes of this Section (b)(ii) and Section (d), unless Section (b)(ii)(4)
applies, distributions are considered to begin on the Participant’s Required
Beginning Date. If Section (b)(ii)(4) applies, distributions are considered to
begin on the date distributions are required to begin to the surviving spouse
under Section (b)(ii)(1).  If distributions under an annuity purchased from an
insurance company irrevocably commence to the participant before the
Participant’s Required Beginning Date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under Section (b)(ii)(1)), the date distributions are considered to begin is the
date distributions actually commence.

 

(iii)       Forms of distribution.  Unless the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, as of the first
distribution calendar year distributions will be made in accordance with
Sections (c) and (d) below.  If the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company, distributions thereunder
will be made in accordance with the requirements of section 401(a)(9) of the
Code and the Treasury regulations.

 

(c)                                  Required Minimum Distributions During
Participant’s Lifetime

 

(i)                                     Amount of required minimum distribution
for each distribution calendar year.  During the Participant’s lifetime, the
minimum amount that will be distributed for each distribution calendar year is
the lesser of:

 

(1)                      the quotient obtained by dividing the Participant’s
Account balance by the distribution period in the Uniform Lifetime Table set
forth in section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s age as of the Participant’s birthday in the distribution calendar
year; or

 

(2)                      if the Participant’s sole designated beneficiary for
the distribution calendar year is the Participant’s spouse, the quotient
obtained by dividing the Participant’s Account balance by the number in the
Joint and Last Survivor Table set forth in section 1.401(a)(9)-9 of the Treasury
regulations, using the Participant’s and spouse’s attained ages as of the
Participant’s and spouse’s birthdays in the distribution calendar year.

 

(ii)                                  Lifetime required minimum distributions
continue through year of Participant’s death.  Required minimum distributions
will be determined under this Section (c) beginning with the first distribution
calendar year and up to and including the distribution calendar year that
includes the Participant’s date of death.

 

(d)                                 Required Minimum Distributions After
Participant’s Death

 

(i)                                     Death on or after date distributions
begin

 

(1)                      Participant survived by designated Beneficiary.  If the
Participant dies on or after the date distributions begin and there is a
designated beneficiary, the minimum amount that will be distributed for each
distribution calendar year after

 

7

--------------------------------------------------------------------------------


 

the year of the Participant’s death is the quotient obtained by dividing the
Participant’s Account balance by the longer of the remaining life expectancy of
the Participant or the remaining life expectancy of the Participant’s designated
beneficiary, determined as follows:

 

(A)                  The Participant’s remaining life expectancy is calculated
using the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

(B)                    If the Participant’s surviving spouse is the
Participant’s sole designated beneficiary, the remaining life expectancy of the
surviving spouse is calculated for each distribution calendar year after the
year of the Participant’s death using the surviving spouse’s age as of the
spouse’s birthday in that year.  For distribution calendar years after the year
of the surviving spouse’s death, the remaining life expectancy of the surviving
spouse is calculated using the age of the surviving spouse as of the spouse’s
birthday in the calendar year of the spouse’s death, reduced by one for each
subsequent calendar year.

 

(C)                    If the Participant’s surviving spouse is not the
Participant’s sole designated beneficiary, the designated beneficiary’s
remaining life expectancy is calculated using the age of the beneficiary in the
year following the year of the Participant’s death, reduced by one for each
subsequent year.

 

(2)                      No designated beneficiary.  If the Participant dies on
or after the date distributions begin and there is no designated beneficiary as
of September 30 of the year after the year of the Participant’s death, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the Participant’s remaining life expectancy
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.

 

(ii)                                  Death before date distributions begin

 

(1)                      Participant survived by designated beneficiary.  If the
Participant dies before the date distributions begin and there is a designated
beneficiary, distribution to the designated beneficiary is not required to begin
by the date specified in Section (b)(ii), but the Participant’s entire interest
must be distributed to the designated beneficiary by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.  If the
Participant’s surviving spouse is the Participant’s sole designated beneficiary
and the surviving spouse dies after the Participant but before distributions to
either the Participant or the surviving spouse begin, this election will apply
as if the surviving spouse were the Participant.

 

(2)                      No designated beneficiary.  If the Participant dies
before the date distributions begin and there is no designated beneficiary as of
September 30 of the year following the year of the Participant’s death,
distribution of the Participant’s entire interest will be completed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

 

(e)                                  Definitions

 

(i)                                     Designated beneficiary.  The individual
who is designated as the beneficiary under Section 8.2(c) of the Plan and is the
designated beneficiary under section 401(a)(9) of the Code and section
1.401(a)(9)-1, Q&A-4, of the Treasury regulations.

 

(ii)                                  Distribution calendar year.  A calendar
year for which a minimum distribution is required.  For distributions beginning
before the Participant’s death, the first distribution calendar year is the
calendar year immediately preceding the calendar year which

 

8

--------------------------------------------------------------------------------


 

contains the Participant’s Required Beginning Date.  For distributions beginning
after the Participant’s death, the first distribution calendar year is the
calendar year in which distributions are required to begin under Section
(b)(ii).  The required minimum distribution for the Participant’s first
distribution calendar year will be made on or before the Participant’s Required
Beginning Date.  The required minimum distribution for other distribution
calendar years, including the required minimum distribution for the distribution
calendar year in which the Participant’s Required Beginning Date occurs, will be
made on or before December 31 of that distribution calendar year.

 

(iii)                               Life expectancy.  Life expectancy as
computed by use of the Single Life Table in section 1.401(a)(9)-9 of the
Treasury regulations.

 

(iv)                              Participant’s Account balance.  The Account
balance as of the last valuation date in the calendar year immediately preceding
the distribution calendar year (valuation calendar year) increased by the amount
of any contributions made and allocated or forfeitures allocated to the Account
balance as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date.  The Account balance for the valuation calendar year includes
any amounts rolled over or transferred to the Plan either in the valuation
calendar year or in the distribution calendar year if distributed or transferred
in the valuation calendar year.

 

(v)                                 Required beginning date.  For Plan Years
beginning after 1996, Required Beginning Date means April 1 of the calendar year
following the later of the calendar year in which the Participant attains age
70½ or the calendar year in which the Participant retires; however, in the case
of a Participant who is a 5 percent owner (within the meaning of section 416(i)
of the Code), required beginning date means the April 1 of the calendar year
following the calendar year in which the Participant attains age 70½.”

 

17.         Effective June 30, 2003, a new Section 8.10 is added to read as
follows:

 

“8.10                               Distribution of After-Tax Contributions

 

A Participant may receive a distribution of any after-tax contributions or
voluntary contributions credited to his Account prior to his severance from
employment, in accordance with procedures established by the Committee.”

 

18.         Effective as of June 30, 2003, Section 10.3 is amended to add a new
paragraph to read as follows:

 

“The ICF Kaiser International, Inc. Retirement Plan is merged into this Plan,
effective June 30, 2003.  The merger shall satisfy the requirements of Code
section 414(l). The assets of the ICF Kaiser International, Inc. Retirement Plan
shall be transferred to the Trustee and merged with this Plan as soon as
administratively feasible on or after such date.  Special provisions applicable
to the merged assets are set forth in Exhibit B to the Plan.”

 

19.         Effective June 1, 2003, Section 11.3(c) is amended to replace the
reference to “$3,500.00” with a reference to “$5,000.00.”

 

20.         Effective January 1, 2002, unless otherwise stated, a new Article
XII is added to read as follows:

 


“ARTICLE XII – EGTRRA PROVISIONS


 

PREAMBLE

 

A.                                   Adoption and Effective Date of Article
XII.  This Article XII of the Plan is adopted to reflect certain provisions of
the Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”).  This
Article is intended as good faith compliance with the requirements of EGTRRA and
is to be construed in accordance with EGTRRA and guidance issued thereunder. 
Except as otherwise provided, this Section shall be effective as of the first
day of the first Plan Year beginning after December 31, 2001, and shall end
December 31, 2010, unless otherwise extended by law or otherwise.

 

9

--------------------------------------------------------------------------------


 

B.                                     Supersession of Inconsistent Provisions. 
This Article XII shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Section.

 

12.1                           Limitations On Contributions

 

(a)                                  Effective Date. This subsection shall be
effective for limitation years beginning after December 31, 2001.

 

(b)                                 Maximum Annual Addition. Notwithstanding
Section 4.4, except to the extent permitted under section 414(v) of the Code, if
applicable, the annual addition that may be contributed or allocated to a
Participant’s Account under the Plan for any limitation year shall not exceed
the lesser of:

 

(i)                                     $40,000, as adjusted for increases in
the cost-of-living under section 415(d) of the Code, or

 

(ii)                                  100 percent of the Participant’s
compensation (as defined in Section 4.4(b)(iii)) for the limitation year.

 

The compensation limit referred to in (ii) shall not apply to any contribution
for medical benefits after separation from service (within the meaning of
section 401(h) or section 419A(f)(2) of the Code) which is otherwise treated as
an annual addition.

 

12.2                           Increase in Compensation Limit

 

Notwithstanding anything in the definition of Compensation in Article I to the
contrary, for Plan Years beginning on or after January 1, 2002, the annual
Compensation of each Participant taken into account in determining allocations
for any Plan Year shall not exceed $200,000, as adjusted for increases in the
cost-of-living in accordance with section 401(a)(17)(B) of the Code.  Annual
Compensation means Compensation during the Plan Year or such other consecutive
12-month period over which Compensation is otherwise determined under the Plan
(the determination period).  The cost-of-living adjustment in effect for a
calendar year applies to annual Compensation for the determination period that
begins with or within such calendar year.

 

12.3                           Modification Of Top-Heavy Rules

 

(a)                                  Effective Date. This Section shall apply
for purposes of determining whether the Plan is a top-heavy plan under section
416(g) of the Code for Plan Years beginning after December 31, 2001, and whether
the Plan satisfies the minimum benefits requirements of Section 416(c) of the
Code for such years.  This subsection amends Article V and Sections 1.23 and
1.37 of the Plan.

 

(b)                                 Determination of Top-Heavy Status

 

(i)                                     Key employee.  Key employee means any
Employee or former Employee (including any deceased Employee) who at any time
during the Plan Year that includes the determination date was an officer of the
Employer having annual compensation greater than $130,000 (as adjusted under
section 416(i)(1) of the Code for Plan Years beginning after December 31, 2002),
a 5-percent owner of the Employer, or a 1-percent owner of the Employer having
annual compensation of more than $150,000.  For this purpose, annual
compensation means compensation within the meaning of section 415(c)(3) of the
Code. The determination of who is a key employee will be made in accordance with
section 416(i)(1) of the Code and the applicable regulations and other guidance
of general applicability issued thereunder.

 

(c)                                  Determination of Present Values and
Amounts. This Section shall apply for purposes of determining the present values
of accrued benefits and the amounts of account balances of Employees as of the
determination date.

 

10

--------------------------------------------------------------------------------


 

(i)                                     Distributions during year ending on the
determination date. The present values of accrued benefits and the amounts of
account balances of an Employee as of the determination date shall be increased
by the distributions made with respect to the Employee under the Plan and any
plan aggregated with the Plan under section 416(g)(2) of the Code during the
1-year period ending on the determination date. The preceding sentence shall
also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Section
416(g)(2)(A)(i) of the Code.  In the case of a distribution made for a reason
other than severance from employment, death, or disability, this provision shall
be applied by substituting “5-year period” for “1-year period.”

 

(ii)                                  Employees not performing services during
year ending on the determination date. The accrued benefits and accounts of any
individual who has not performed services for the Employer or an affiliate
during the 1-year period ending on the determination date shall not be taken
into account.

 

(d)                                 Minimum Benefits

 

(i)                                     Matching contributions.  Employer
matching contributions shall be taken into account for purposes of satisfying
the minimum contribution requirements of section 416(c)(2) of the Code and the
Plan. The preceding sentence shall apply with respect to matching contributions
under the plan or, if the plan provides that the minimum contribution
requirement should be met in another plan, such other plan.  Employer matching
contributions that are used to satisfy the minimum contribution requirements
shall be treated as matching contributions for purposes of the actual
contribution percentage test and other requirements of section 401(m) of the
Code.

 

(ii)                                  Contributions under other plans.  The Plan
shall satisfy the minimum benefit requirement to the extent not met by any other
plan qualified under Code section 401(a) maintained by the Employer.

 

12.4                           Direct Rollovers of Plan Distributions

 

(a)                                  Effective Date.  Notwithstanding Section
8.3(c), this Section shall apply to distributions made after December 31, 2001.

 

(b)                                 Modification of Definition of Eligible
Retirement Plan.  For purposes of the direct rollover provisions in Section
8.3(c) of the Plan, an eligible retirement plan shall include an annuity
contract described in section 403(b) of the Code and an eligible plan under
section 457(b) of the Code that is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this Plan.  The definition of eligible retirement plan shall also
apply in the case of a distribution to a surviving spouse, or to a spouse or
former spouse who is the alternate payee under a qualified domestic relations
order, as defined in section 414(p) of the Code.

 

(c)                                  Modification of Definition of Eligible
Rollover Distribution to Exclude Hardship Distributions.  For purposes of the
direct rollover provisions in Section 8.3(c) of the Plan, any amount that is
distributed on account of hardship shall not be an eligible rollover
distribution and the distributee may not elect to have any portion of such a
distribution paid directly to an eligible retirement plan.

 

(d)                                 Modification of Definition of Eligible
Rollover Distribution to Include After-tax Employee Contributions.  For purposes
of the direct rollover provisions in Section 8.3(c) of the Plan, a portion of a
distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after-tax employee contributions that are not
includible in gross income.  However, such portion may be transferred only to an

 

11

--------------------------------------------------------------------------------


 

individual retirement account or annuity described in section 408(a) or (b) of
the Code, or to a qualified defined contribution plan described in section
401(a) or 403(a) of the Code that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

 

12.5                           Rollovers Disregarded In Involuntary Cash-Outs

 

Effective for distributions made after June 1, 2003, and without regard to the
date the participant terminated employment, for purposes of Sections 8.3(f)(7)
and 8.7, the value of a Participant’s Vested Account balance shall be determined
without regard to that portion of the Account balance that is attributable to
rollover contributions (and earnings allocable thereto) within the meaning of
sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16) of the
Code.  If the value of the Participant’s Vested Account balance as so determined
is $5,000 or less, the Plan shall immediately distribute the Participants entire
Vested Account balance.

 

12.6                           Repeal of Multiple Use Test

 

The multiple use test described in Treasury Regulation section 1.401(m)-2 and
Section 4.8 of the Plan shall not apply for Plan Years beginning after
December 31, 2001.

 

12.7                           Elective Deferrals – Contribution Limitation

 

No Participant shall be permitted to have elective deferrals made under this
Plan, or any other qualified plan maintained by the Company or a Member of a
Controlled Group during any taxable year, in excess of the dollar limitation
contained in section 402(g) of the Code in effect for such taxable year, except
to the extent permitted under Section12.10 and section 414(v) of the Code, if
applicable.

 

12.8                           Catch-Up Contributions

 

Effective January 1, 2002, all Participants who are eligible to make Salary
Deferrals under this Plan and who have attained age 50 before the close of the
Plan Year shall be eligible to make catch-up contributions in accordance with,
and subject to the limitations of, section 414(v) of the Code.  Such catch-up
contributions shall not be taken into account for purposes of the provisions of
the Plan implementing the required limitations of sections 402(g) and 415 of the
Code. The Plan shall not be treated as failing to satisfy the provisions of the
Plan implementing the requirements of section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of the making of such
catch-up contributions.  Catch-up contributions are eligible for Employer
matching contributions, to the extent permitted by various limitations described
in the Plan.

 

12.9                           Suspension Period Following Hardship Withdrawal

 

Notwithstanding Section 8.6, a Participant who receives a withdrawal of Salary
Deferrals after June 30, 2003, on account of hardship shall be prohibited from
making elective deferrals and employee contributions under this Plan for 6
months after receipt of the withdrawal.

 

12.10                     Distribution Upon Severance From Employment

 

Effective June 30, 2003, notwithstanding Sections 8.3(a) or 8.8, effective for
distributions made after December 31, 2001, regardless of when the severance
from employment occurred, a Participant’s Vested Account balance shall be
distributable on account of the Participant’s severance from employment. 
However, such a distribution shall be subject to the other provisions of the
Plan regarding distributions, other than provisions that require a separation
from service before such amounts may be distributed.”

 

21.         Effective June 30, 2003, a new Exhibit B is added to read as
follows:

 

12

--------------------------------------------------------------------------------


 

“Exhibit B – Provisions Applicable to
Merged Retirement Plan Accounts

 

B.1                               Transfer of Plan Assets

 

Effective June 30, 2003, the assets and liabilities of the ICF Kaiser
International, Inc. Retirement Plan (“Retirement Plan”) are merged into this
Plan and its Trust.  All Participant Retirement Plan accounts that are merged
into this Plan shall be held in a Retirement Plan account in this Plan
(“Retirement Plan Account”), which shall be a sub-account within the
Participant’s Account, and shall be adjusted for earnings and losses as provided
for in Articles VI and VII.  Retirement Plan Accounts may be comprised of
subaccounts as necessary for the administration of the merged assets.  Any
forfeitures merged into this Plan shall be held in a Retirement Plan Forfeiture
Account to be applied in accordance with Section 4.10 toward the payment of Plan
expenses and Company contributions.

 

B.2                               Eligibility

 

Effective June 30, 2003, any Employee or former Employee with an Account in the
Retirement Plan that is merged into this Plan shall be a Participant in this
Plan with respect to his Account so merged.  Such an Employee or former Employee
shall be eligible to have contributions made on his behalf in this Plan only to
the extent he otherwise meets any applicable eligibility requirements described
in Article II.

 

B.3                               Vesting

 

A Retirement Plan Account of any Participant who has been an Employee eligible
to participate in the Retirement Plan on or after June 1, 2000 shall be fully
Vested.  The Retirement Plan Account of any other Participant shall vest in
accordance with the vesting schedule described in Section 3.1(b).

 

B.4                               Special Distribution Provisions

 

The distribution provisions described in Article VIII shall apply to the
distribution of Retirement Plan Accounts.  In addition, the following special
distribution provisions shall apply:

 

(a) In-service Distributions.  A Participant may not receive an in-service
distribution from his Retirement Plan Account except as a distribution on
account of hardship, pursuant to Section 8.6.  This Section B.4(a) does not
preclude a Participant from receiving a Plan loan in accordance with Section
8.5.

 

(b)  Expedited Distribution.  A Participant who becomes an officer or employee
of the United States Government or any independent agency of the United States,
in a position that could involve regulatory oversight or administrative
discretion over Company activities (a “Qualifying Position”) may request an
expedited payment of profit-sharing contributions and expedited distribution of
his Retirement Plan Account upon termination of employment and assumption of a
Qualifying Position.  Such a request should include information sufficient to
enable the Company to determine that the Participant has assumed a Qualifying
Position.  If the Company so determines, in the exercise of its reasonable
discretion, Employer profit-sharing contributions shall be paid to the Trust as
soon as practicable after the Participant has terminated employment, and the
Participant’s Account shall be distributed as soon as administratively feasible
after the Participant’s request for distribution has been received.

 

(c)  Payment of Minimum Required Distributions.  The election of any non-retired
Participant (other than a 5% owner) who attained age 70½ prior to January 1,
1999, and who filed an election to either terminate or defer minimum required
distributions until after his retirement under the Retirement Plan shall be
given effect under this Plan.  If such a Participant did not file such an
election, distributions shall be made to him pursuant to the provisions of Code
section 401(a)(9) as in effect prior to January 1, 1997.

 

(d)  Optional Forms of Benefit Payments.  Until the later of July 30, 2003, or
the 90th day after individuals in the Retirement Plan have been furnished a
summary that reflects the elimination of the forms of benefit described in
Sections 8.4(b)(ii) and (iii) of the Retirement Plan, the Retirement Plan
Account may be distributed in the following forms of distribution, in addition
to the forms otherwise available under Article VIII:

 

13

--------------------------------------------------------------------------------


 

(i)                                     Payments over a period certain in
monthly, quarterly, semiannual, or annual cash installments, which period shall
not extend beyond the Participants’ life expectancy (or the life expectancy of
the Participant and his designated Beneficiary); or

 

(ii)                                  Purchase of an annuity.  However, such
annuity may not be in any form that will provide for payments over a period
extending beyond either the life of the Participant (or the lives of the
Participant and his designated Beneficiary) or the life expectancy of the
Participant (or the life expectancy of the Participant and his designated
Beneficiary).”

 

 

Executed this 19th day of June, 2003.

 

 

 

KAISER GROUP INTERNATIONAL, INC.

 

(formerly known as ICF Kaiser International, Inc.)

 

 

 

 

 

 

 

By:

/s/ John T. Grigsby, Jr.

 

 

 

Title:  Chief Executive Officer

 

14

--------------------------------------------------------------------------------